DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	Claim 1 of this application No. 17/197,495 is patentably indistinct from claim 1 of Application No. 16.665,031. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Rationale
Both applications recite similar semantic matter though through different syntax. Examiner considers that it is common practice in the art to interpret the square quad partitioned blocks to represent luma blocks, while the 4x2 or 2x4 would represent rectangular chroma blocks. The intra-prediction mode is applied to the luma blocks and 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(i)	Specifically the claims reciting “intra component prediction…”, does not find support in specification. Even though the inventor has the latitude to be his own lexicographer, the specification must specify a definition of the terminology used, along with a clear description of the mode of operation or, identify the matter by clearly reciting the intended meaning of the intra component prediction within the prediction process.
component” introduced within the concept otherwise being expressed in the art as being an “intra prediction mode”, finds no description in the claims nor the specification defines the nature of such “component” within the claim content. 
Though a “component” could be indirectly interpreted as being a coefficient of transform unit or a coding unit, or viewed as a pixel value to be predicted in intra-prediction mode, the term “component” finds no definite attributed meaning. Otherwise, using wording like; intra prediction of the luma and/or chroma components would represent a defined form of expression.
For the purpose of this examination, the “intra component prediction” wording is given the plain interpretation of representing an “intra-prediction mode”, as being topically accepted in the art.
(ii)	 Secondly, the limitations reciting “a primary signal block divider…” and “a secondary signal block divider…”, recite an identical process of recursively dividing the input signal block into rectangular blocks in horizontal and vertical directions, thus not differentiating between the “first” and the “second” divided signal blocks. Though certain significance may be given to the dividing process according to the QT (quad tree), BT (binary tree) or a combination called QTBT (Quad Tree Binary Tree), there is no such indication in specification by which to identify Applicant’s intended scope. 
Examiner proposes to amend the claim reciting “a primary signal block divider structured to divide a primary signal of the picture into rectangles….”, with the alternate syntax, ““a primary signal block divider structured to divide a primary signal of the picture into squares….””, by which creating a distinction between the 
(iii)	the claims reciting; “wherein the primary signal block and the secondary signal block are divided into similar sized blocks in case of inter prediction.”, finds no descriptive support in specification, where the inter-prediction is restricted to the condition that luma and chroma blocks have the same block sizes. Rather a restriction is applied according to Par.[0128]-[0129] of the Application PGPUB, to the application of intra-prediction mode according to block size difference between luma and chroma blocks, Par.[0124]-[0127] and Fig.24a-c, without an indication of conditional applicability of the inter-prediction mode, other than Par.[0008]-[0010] where the inter-prediction is restricted to predetermined luma/chroma block sizes but not about being of similar size.
It is known in the art that a separate division of luma and chroma of the current block from 4:4:4 to 4:2:2 or 4:2:0 would result in smaller chroma blocks and in order to have similar luma and chroma sizes, an up-sampling/down-sampling process of the chroma or luma sample blocks would be necessary. Such process is not described in the application.
The art to Sato is considered to teach this limitation as mapped.
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently does not name joint inventors. 
5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Christopher Rosewarne (hereinafter Rosewarne) (US 2015/0326883) in view of Kazushi Sato (hereinafter Sato) (US 2014/0003512).

Re Claim 1. Rosewarne discloses, a picture encoding device that divides a picture into blocks and performs encoding for each of the divided blocks, the picture encoding device comprising (an encoder Fig.1, dividing the video data and encoding each divided block, Par.[0090]): 
a primary signal block divider structured to divide a primary signal of the picture into rectangles by recursive division into four in the horizontal and vertical directions, or recursive division into two in the horizontal direction or the vertical direction, and (a primary signal block recursive divider interpreted as being represented by the luma blocks, of a predetermined size e.g., generating a plurality of 4x4 luma blocks e.g., the luma channel, Fig.15 at the Y component recursively divided at Case 1-3, Par.[0029],[0161]-[0165] and encoding the luma blocks, Par.[0036], OR, Fig.16 rectangular blocks); 
a secondary signal block divider structured to divide a secondary signal of the picture into rectangles by recursive division into four in the horizontal and vertical directions, or recursive division into two in the horizontal direction or the vertical direction, and generate a secondary signal block (recursively dividing the residual sample array into separate chroma residual sample arrays per Fig.18 the U-V components e.g., the second signal of the picture into rectangular sizes, Par.[0106] by the 4:2:2 chroma format, Par.[0028],[0034] or 4:2:0 format Par.[0104], being predicted in the decoding loop of the encoder, Par.[0030]-[0031] further encoded at Par.[0037]-[0038]); 
a primary signal predictor structured to predict a primary signal (predicting the luma blocks, per Fig.3, 4 Par.[0091]-[0092]); and 
a secondary signal predictor structured to predict a secondary signal (predicting the chroma blocks e.g., chroma channel Par.[0022], by predicting the secondary signal block e.g., chroma being based on the primary signal block e.g., luma, Par.[0097] and being restricted to a minimum block size e.g., being based on the luma block size after down-sampling process Par.[0090] where the divided chroma at 4:2:2 or 4:2:0 formats are predicted at Par.[0104] and Fig.5A, 5B), 
wherein the primary signal is a luminance signal and the secondary signal is a color difference signal (the primary signal block is interpreted as being represented by the luma blocks, of a predetermined size e.g., generating a plurality of 4x4 luma blocks e.g., the luma channel, Fig.15, Par.[0029],[0161]-[0165] predicting the luma blocks, per Fig.3, 4 Par.[0091]-[0092] and encoding the primary components of luma blocks, Par.[0036]), 
(intra-component predicting the chroma blocks e.g., chroma channel Par.[0022], i.e., predicting the secondary signal block of the chroma secondary signal based on the primary signal block e.g., luma, Par.[0097]), 
wherein the primary signal block and the secondary signal block are divided independent of each other in case of 47 intra prediction (separately e.g., independently coding the color, i.e., chroma channels and the luma i.e., primary signal Par.[0092], where the luma Y, and chroma U,V blocks are individually divided in separate blocks and follows separate i.e., independent processing paths, per Fig.9B and described at Par.[0122] cited below for brevity

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ), but the intra component prediction is restricted (and being restricted to a minimum block size e.g., being based on the luma block size after down-sampling process Par.[0090] where the divided chroma at 4:2:2 or 4:2:0 formats are predicted at Par.[0104] and Fig.5A, 5B) if a size of the primary signal block is greater than or equal to a predetermined size (intra-predicting the secondary signal block e.g., chroma being based on the primary signal block e.g., luma, Par.[0097] is being restricted to a minimum block size e.g., based on the luma block size Par.[0090] or by using the transform skip intra-prediction restriction function for larger luma blocks, for each color channel, Par.[0092]), and 

Sato teaches about, 
wherein the primary signal block and the secondary signal block are divided into similar sized blocks in case of inter prediction (having the primary signal of luma block of equal size to the secondary chroma block, Par.[0092], Pg.5, [0189], then applying the inter-prediction mode, Par.[0088]). 
The ordinary skilled in the art would have fond obvious before the effective filing date of the invention to combine Rosewarne teachings for dividing the video luminance in order to convert to color difference formats and code the blocks independently, with the similar approach and seek to evade complex methods leading to low rate distortion as found in Sato restricting the intra-prediction of the chroma divided blocks according to different predetermined sizes of the luma divided blocks by which presenting the advantage of reducing the intra-predicted complexity of the chroma block components while the inter-prediction is directed to equal size luma-chroma blocks, hence deeming the claimed limitation predictable in view of the ordinary skilled guided by suggestions found in Rosewarne for improving the prediction technique.
 

Re Claim 2. This claim represents the prediction method performing each and every limitation and in the same order as implemented by the encoding device of claim 1, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re Claim 3. This claim represents the non-transitory computer-readable recording medium storing a picture encoding program used in the prediction apparatus, performing each and every limitation and in the same order as implemented by the encoding device of claim 1, hence it is rejected under the same evidentiary premises, mutatis mutandis.
mutatis mutandis.

Re Claim 5. This claim represents the decoding method of the encoder’s prediction inner-loop performing each and every limitation and in the same order as implemented by the encoding device of claim 1, hence it is rejected under the same evidentiary premises, mutatis mutandis.
Re Claim 6. This claim represents the non-transitory computer-readable recording medium storing a picture decoding program used in the prediction apparatus, performing each and every limitation and in the same order as implemented by the encoding device of claim 1, hence it is rejected under the same evidentiary premises, mutatis mutandis.
Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/